Citation Nr: 9926656	
Decision Date: 09/16/99    Archive Date: 09/28/99

DOCKET NO.  98-16 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to benefits under 38 U.S.C.A. § 1151 (West 1991 & 
Supp. 1999) for neck and left shoulder injuries claimed as 
resulting from a right ankle-foot orthosis (AFO) made at a VA 
facility.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1977 to 
November 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the veteran's claim.  
This claim initially encompassed a right knee injury, but, 
during his November 1998 VA hearing, the veteran limited the 
scope of the matter on appeal to neck and left shoulder 
injuries.


FINDING OF FACT

There is no competent medical evidence of a nexus between 
current neck and left shoulder symptomatology and a fall 
incurred in October 1997, nor is there competent medical 
evidence that an October 1997 fall resulting from claimed 
defects of or faulty adjustments to a right AFO made at a VA 
facility.


CONCLUSION OF LAW

The claim of entitlement to benefits under 38 U.S.C.A. § 1151 
(West 1991 & Supp. 1999) for neck and left shoulder claimed 
as resulting from a right AFO made at a VA facility is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he is entitled to benefits under 
38 U.S.C.A. § 1151 for injuries received in a fall incurred 
in October 1997, because that fall was caused by a defect in 
a right ankle AFO made by a VA facility.  When a veteran 
suffers additional disability or death as the result of 
training, hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded, for a qualifying additional disability or 
qualifying death, in the same manner as if such additional 
disability or death were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991 & Supp. 1999); 38 C.F.R. § 3.358 (1998).  
The veteran filed his claim after October 1, 1997, and 
statutory amendments defining qualifying additional 
disability as requiring a showing of negligence or fault on 
the part of VA in order to obtain benefits under 38 U.S.C.A. 
§ 1151 are applicable to this claim.  Id.; VAOPGCPREC 40-97 
(Dec. 31, 1997).

The statute requires, in pertinent part, that the veteran 
establish that the additional disability was caused by 
treatment furnished by VA, and establish that the proximate 
cause of the additional disability was carelessness, 
negligence, error in judgment, or similar fault by VA, or was 
due to an unforeseeable event.  38 U.S.C.A. § 1151(a)(1), 
(a)(2) (as amended, effective October 1, 1997).

However, the initial question which must be answered in this 
case is whether the veteran has presented a well-grounded 
claim.  In this regard, the veteran has the burden of 
submitting evidence "sufficient to justify a belief by a 
fair and impartial individual" that the claim is well 
grounded; that is, the claim must be plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a) (West 1991); 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990). 

For a claim for compensation under 38 U.S.C.A. § 1151 (West 
1991 & Supp. 1999) to be well grounded, there must be medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of incurrence or aggravation of 
an injury or disability as a result of fault on the part of 
VA due to VA hospitalization, medical or surgical treatment, 
and medical evidence of a nexus between an injury proximately 
caused by VA fault and the current disability.  See generally 
Jones v. West, 12 Vet. App. 460 (1999); see also Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In October 1996, the veteran, who was noted to be "a C5 
quadriplegic from a spinal cord injury sustained in 1978," 
was treated at a VA facility with complaints that his right 
AFO did not fit properly.  He also reported neck and shoulder 
pain from a whiplash injury sustained in a motor vehicle 
accident several weeks earlier, and the Board observes that 
this accident is documented in records from North Country 
Regional Hospital in Bemidji, Minnesota, dated in September 
1996.  The summary of an October 1996 VA hospitalization 
reflects that the veteran was furnished a new AFO; a new boot 
was mounted with metal stirrups.  

The veteran was hospitalized at a VA facility in October 
1997, and, during this hospitalization, "appropriate 
revisions" were made to his right AFO.  In November 1997, 
the veteran was again hospitalized at a VA facility, and he 
complained of falling on his neck and left shoulder about 1.5 
weeks prior to admission.  He noted that his right AFO "did 
not assist in dorsiflexion and ended up catching on the 
floor."  The veteran was treated for myofascial pain and 
neck pain during this hospitalization.  The hospitalization 
report reflects that the AFO was readjusted "to give more of 
a dorsi assist."  However, the hospitalization report 
contains no opinions from any treating physicians with regard 
to the cause of the veteran's reported injuries, nor is there 
any opinion as to whether the veteran's AFO was defective 
prior to the November 1997 readjustments, or whether any 
characteristic of the AFO was a proximate cause of the fall.  

The veteran's claims file was reviewed by in November 1998 
for the purpose of ascertaining the cause of the veteran's 
injuries.  The reviewer concluded that all objective 
examinations since the alleged fall failed to disclose any 
changes after the incident, and noted that the veteran had 
physical problems that might have contributed to a fall.  The 
reviewer also noted consultation with physical therapists 
before concluding that it was highly unlikely that the VA's 
repairs to the veteran's right AFO or a need for any changes 
or repairs would have contributed to his fall.  

The Board notes that, during his November 1998 VA hearing, 
the veteran indicated that he had received private adjustment 
of his AFO at VA expense in 1997.  The veteran testified that 
the individual who adjusted the AFO explained that it should 
be made differently.  The veteran's testimony, even if 
accepted as proof of the statements of the orthotics 
specialist, would not service to establish a well-grounded 
claim in this case, as the fact that the AFO could be made 
differently does not establish either that the AFO was 
defective, that such defect constituted fault on the part of 
VA, or that such fault was a proximate cause of a fall.  
However, the veteran's lay account as to the statements of 
the orthotics specialist does not serve to establish what the 
orthotic specialist said, as a lay account of a clinician's 
statement, "filtered as it [is] through a layman's 
sensibilities, is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).  

The veteran did not testify that any other health care 
provider told him that his current back and neck injuries 
were related to an October 1997 fall, or that the fall was 
caused by a right AFO, or that defects in the right AFO were 
the proximate cause of the fall.  The Board also notes that 
the veteran has been notified, by a March 1999 supplemental 
statement of the case, that there was no medical evidence 
that VA failed to exercise proper care in making the AFO or 
that there was any relationship between the AFO and a current 
disability.  38 U.S.C.A. § 5103; Robinette, supra.  As the 
veteran has not identified any additional relevant evidence 
which might be available, VA has no further duty to develop 
the claim or notify the veteran regarding relevant evidence.  
See McKnight v. Gober, 131 F.3d 1483, 1484-85 (Fed. Cir. 
1997); see also Robinette v. Brown, 8 Vet. App. at 77-78.  

Overall, there is no competent medical evidence of record 
showing a nexus between current neck and left shoulder 
symptomatology and a fall that the veteran claims occurred in 
October 1997.  Moreover, there is no medical evidence that 
the fall resulted from use of a right AFO made at a VA 
facility, or that a defect in the AFO was the proximate cause 
of the fall, or that an characteristic of the AFO which was 
related to a fall constituted fault on the part of VA.  

Indeed, the only evidence of record suggesting a nexus 
between such current symptomatology and VA treatment is the 
veteran's lay opinion, as indicated in the testimony from his 
November 1998 VA hearing.  The claims file also includes a 
letter from two of the veteran's friends in support of his 
claim that his AFO has caused additional bodily discomfort.  
However, the Board observes that the veteran and his friends 
have not been shown to possess the requisite medical 
expertise needed to render either a diagnosis or an opinion 
regarding causation.  See Grottveit v. Brown, 5 Vet. App. at 
93; Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
See also LeShore v. Brown, 8 Vet. App. 406, 409 (1995) 
(evidence which is simply information recorded by a medical 
examiner and unenhanced by any additional medical commentary 
from that examiner does not constitute competent medical 
evidence). 

The Board recognizes that this appeal is being disposed of in 
a manner that differs from that used by the RO in the June 
1998 rating decision.  The RO initially denied this claim on 
its merits, while the Board has denied this claim as not well 
grounded. Nevertheless, the Board observes that the United 
States Court of Appeals for Veterans Claims has held that no 
prejudice to the veteran results where the RO denies a claim 
for service connection on the merits and does not include an 
analysis of whether the veteran's claim is well grounded, and 
the Board denies the same claim as not well grounded.  See 
Meyer v. Brown, 9 Vet. App. 425, 432 (1996).

A well-grounded claim must be supported by evidence, not 
merely allegations.  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  Here, the veteran has not met his burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that his claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 (West 1991 & Supp. 
1999) for neck and left shoulder injuries which he claims 
occurred in a fall resulting from faulty adjustments to a 
right AFO made at a VA facility is well grounded.  In the 
absence of competent medical evidence to support the 
veteran's claim, this claim must be denied as not well 
grounded.  Since this claim is not well grounded, the VA has 
no further duty to assist the veteran in developing the 
record to support his claim.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 ("there is nothing in the text of § 5107 to 
suggest that [VA] has a duty to assist a claimant until the 
claimant meets his or her burden of establishing a 'well-
grounded' claim").



ORDER

A well-grounded claim not having been submitted, entitlement 
to benefits under 38 U.S.C.A. § 1151 for neck and left 
shoulder injuries claimed as resulting from a right ankle-
foot orthosis (AFO) made at a VA facility is denied.



		
	TRESA M. SCHLECHT
	Acting Member, Board of Veterans' Appeals

 

